On Rehearing.
PHILJPS, District Judge.
The first proposition advanced in support of this petition, when reduced to its essence, is that as no objection was interposed in limine either to the predication of a right of recovery respecting the alleged giving of the “high-ball” signal, and no objection was made by the defendant to the introduction of evidence by the plaintiff in support thereof, the defendant was precluded from' asking the court to withdraw its consideration from the jury, and that the jury would therefore be warranted in predicating a verdict thereon. This proposition is not even builded on sand. As the matter which rendered unavailing the “high-ball” incident was found in-the rules of the company, and those rules were not pleaded by the plaintiff, no objection predicated thereon could have been made by the-defendant at the inception of the case. In presenting a prima facie: case the plaintiff tendered proof of the case as presented on the face-of the pleadings, without disclosing the existence of the rules of the-company in question. Those rules did not come into the case until introduced by the defendant in developing, its defense. When the evidence closed with both facts before the court touching this issue, the defendant had its first opportunity of raising the question of law as to the effect of this proof. As shown by the opinion of the court, this was promptly raised by request for a declaration, of law. This was the opportune and proper way of presenting it to the court for *362consideration. We, adhere to what is said in the majority opinion as to the law applicable to the plaintiff’s alleged reliance upon the “highball” signal.
The other ground upon which a rehearing is urged is that the majority opinion erred in holding that the plaintiff was guilty of contributory negligence in not warning the engineer of his discovery of the absence of any signal light at the switch. It is but mimic war to place the soldiers of the adversary in an indefensible position and then demolish them. It was neither stated nor assumed in the majority opinion that where the engineer in charge of the engine neglects to keep vigil and take notice, whereby tire train is wrecked, his negligence should be imputed or carried over to his fireman. Nor was it asserted that the failure of one workman to warn his fellow workman of a danger as obvious to the latter as to himself would charge him with a responsibility for the inattention or recklessness of the other. The gist of the ruling of this court was and is that where, under the rules of the master, as in this case, the duty was imposed upon the fireman to keep a vigilant lookout for signals established by the master at switches on approaching a station, equal with that imposed upon the engineer, it was designed as a .cumulative means of security to the train, and that, under such a known, positive obligation laid upon the fireman, he was as much bound as the engineer to take immediate action on discovering the danger to avoid it, and therefore it was his own direct negligence to stand mute and inactive, depending upon the observation and exertion of the latter to save him, when he saw and knew that the engineer was dashing heedlessly on to certain death. In other words, he was as much responsible for his silence and non-action under such circumstances as a fellow traveler, of equal authority with, the driver of a vehicle, who heedlessly drives onto a railroad track, and is thereby injured, without protest or effort by the fellow traveler to avoid the danger. Davis v. C., R. I. & P. Ry. Co. (C. C. A.) 159 Fed. 10, recently decided by this court.
Clearly enough the record discloses: (1) That the plaintiff merely assumed that the engineer saw what he terms the “high-ball” signal; - and (2) that he knew the engineer was paying no heed to the absence of the light at the switch. He testified as to what occurred between him and the engineer at the time; that after the engine whistled for the station, about a mile off, they saw the train on the siding, and the lights about it, and what he conceived to be the “high-ball” signal. Also:
“Q. Well, now state what occurred? A. And lie told me — he said: ‘Get down and get busy. We got to use her across here.’ Q. What did he mean by that? A. Use the steam on the engine. Q. What did he mean by you getting busy? A. Well, he meant for me to get down and put in a fire. Q. Put in coal? A. Xes, sir. Q. Go ahead. A. So I got down and put in the first fire then, and just put in a light fire, two or three'scoops of coal, and shut the door. When X put in the second fire he jumped off the seat box and says: ‘My God, jump!’ I kind o’ looked up at him. I was bent over the door, or stooped down. I. looked at him, and as I did I seen him jump out the gangway. At about that time the engine gave a lunge and throwed me right over on his side.”
' He had testified that he discovered from one-half to one mile back that there was no light on the switch stand; and then after the fore*363going testimony he testified that from the time he saw the “high-ball” signal until the collision “it couldn’t have been but a few seconds.” The conclusion, therefore, is inevitable that, notwithstanding the discovery by him of the absence of any light at the switch, the engineer went on directing the plaintiff to fire up, which he did up to “but a few seconds” before the collision, knowing that the engineer was not taking heed of the absence of the switch light by his not slowing up.
We feel profoundly impressed with the supreme public importance of holding the employes of railroads, in positions such as occupied by engineers and firemen in charge of trains, to a rigid accountability for the observance of the reasonable and wise rules of the company in the running of its trains. Such rules enter into the conditions of the employment and the consideration of the higher wages they receive. They should diligently keep and observe them, designed, as they are, not only for the protection of the master’s property, but of the lives and limbs of the multitude of people intrusted to their constant vigilance and carefulness. It is a matter of common notoriety that a very large per cent, of the frightful disasters, carrying death and destruction in their wake, on the railroads of the country, is attributable to the inattention of those in charge of the operation of the trains to explicit rules and orders of the managing officers. Such disasters will not be lessened by awarding damages to those whose inattention to such rules of the master contribute to the misfortune.
The petition for rehearing is denied.
HOOK, Circuit Judge, dissents.